Citation Nr: 0837216	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for hallux valgus of the 
left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the benefits sought on 
appeal.  The veteran currently resides within the 
jurisdiction of the RO in Roanoke, Virginia.  A hearing was 
held before the undersigned Veterans Law Judge in February 
2008.


FINDING OF FACT

The veteran's hallux valgus of the left foot is not so severe 
as to be equivalent to amputation of the great toe nor has 
the veteran undergone resection of a metatarsal head.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for the 
left foot hallux valgus disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.7, 4.71a, Diagnostic Code (DC) 5280 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter issued in August 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his hallux valgus of the left foot had worsened.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In the August 2005 VCAA letter, the veteran was informed 
that, to establish entitlement to an increased rating 
evaluation for his service-connected disability, he needed to 
present evidence that his service-connected disability had 
worsened.  This letter also described the types of lay and 
medical evidence the veteran could use to show his disability 
had increased in severity.  Although this notice did not 
instruct the veteran to describe how his worsened disability 
impacted his employment and daily life and did not provide 
him with the specific diagnostic code under which his 
disability was rated, the Board finds that failure to satisfy 
the duty to notify in that regard is not prejudicial.  
Because the veteran's increased rating claim for hallux 
valgus of the left foot is being denied in this decision, the 
Board finds that any failure to provide him with Vazquez-
Flores notice cannot be considered prejudicial.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the 
veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the increased rating claim 
for hallux valgus of the left foot.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2005 letter was issued to the appellant and his 
service representative prior to the February 2006 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected hallux 
valgus of the left foot.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.  

Increased Rating

The veteran contends that his service-connected hallux valgus 
of the left foot is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The veteran's hallux valgus of the left foot currently is 
rated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.71a, DC 5280.  See 38 C.F.R. § 4.71a, DC 5280 
(2007).  Under DC 5280, a 10 percent rating is the maximum 
available rating for unilateral hallux valgus.  A 10 percent 
rating will be assigned either for severe hallux valgus if 
equivalent to amputation of great toe or where there is 
resection of the metatarsal head.  

On VA examination in November 2005, the examiner observed 
that the veteran's posture and gait were within normal 
limits.  The veteran had full range of motion in both ankle 
joints, with no functional loss due to pain, weakness, lack 
of endurance, or incoordination after repetitive use.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing.  Examination of the left foot revealed 
painful motion and tenderness.  Hallux valgus was present 
with a moderate degree of angulation and no resection of the 
metatarsal head.  The veteran's foot condition caused pain, 
stiffness, and swelling at rest and pain, weakness, and 
swelling while standing or walking.  While the examiner noted 
that the veteran is unable to stand for prolonged periods of 
time, he concluded that the veteran's hallux valgus of the 
left foot does not cause functional impairment.  

A September 2006 X-ray of the left foot showed a moderate 
hallux valgus deformity and moderate degenerative joint 
disease of the interphalangeal and the first 
metatarsophalangeal joint.  

VA podiatry treatment notes from May 2005 to April 2007 
record that the veteran complained of painful hammer toes and 
calluses which became more painful with prolonged standing 
and walking.  Examinations noted that all five digits on the 
veteran's left foot were contracted and his left foot was 
callused.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
rating for hallux valgus of the left foot.  Here, there has 
been no resection of the metatarsal head.  Additionally, 
there is no objective evidence that the veteran's disability 
is so severe as to be equivalent to amputation of the big 
toe.  While the November 2005 VA examination noted tenderness 
and painful motion in the veteran's left foot, as well as 
limitations on the ability to stand for long periods of time, 
there was no evidence of abnormal weight bearing on the 
veteran's feet and the veteran's posture and gait were within 
normal limits.  The examiner concluded that the veteran's 
hallux valgus condition did not cause functional impairment.  
Accordingly, a compensable rating under DC 5280 is not 
warranted.

The Board also has considered whether the veteran's service-
connected hallux valgus of the left foot might be rated 
appropriately under another diagnostic code for evaluating 
foot disabilities.  DC 5282 provides a non-compensable rating 
for a single hammer toe and a 10 percent rating for hammer 
toes on all digits of a foot without claw foot.  See 
38 C.F.R. § 4.71a, DC 5282 (2007).  A June 2006 treatment 
note describes the veteran's left big toe as a hammer toe.  
VA treatment records and a September 2004 VA examination 
report note that all the digits on the veteran's left foot 
are hammer toes.  As the veteran only is service connected 
for a disability of the left big toe, however, the other four 
digits cannot be considered in assigning a rating under 
DC 5282 and only a non-compensable evaluation for hammer toe 
of a single digit is warranted.  Id.  Additionally, although 
the veteran has been diagnosed with claw foot and 
degenerative joint disease of the foot joints, service 
connection is not in effect for either of these disorders.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The veteran testified at his February 2008 Board hearing that 
he often had to take breaks at his job because the pain in 
his feet made it difficult to stand for long periods of time 
and that he sometimes had to take time off of work due to his 
foot disability.  The evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards," however.  In this regard, the Board 
finds that there has been no showing by the veteran that his 
service-connected hallux valgus of the left foot has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission to the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. 
Mansfield, 22 Vet. App. 505 (2007).  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation for any other time period.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for hallux valgus of the 
left foot is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


